Citation Nr: 0920782	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a neurological 
disorder of the left lower extremity, to include reflex 
sympathetic dystrophy (RSD) or complex regional pain syndrome 
(CRPS).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
December 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral carpal tunnel 
syndrome and for left leg CRPS.  In December 2007, the Board 
remanded the case as to those issues, for additional 
evidentiary development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and it may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, numbness 
and tingling in the hands and fingers, diagnosed by some 
practitioners as carpal tunnel syndrome, began during service 
and has continued after service.

2.  A neurological disorder, left distal peroneal neuropathy, 
manifested by numbness, tingling, and hypersensitivity in the 
left lower leg, ankle, and foot, began during service and has 
continued after service.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


2.  Left distal peroneal neuropathy was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Carpal Tunnel Syndrome

In January 2003, the Veteran submitted a claim for service 
connection for multiple conditions, including bilateral 
carpal tunnel syndrome.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Medical records indicate that the Veteran is left handed.  
During service, in July 1999, the Veteran sought treatment 
for pain in both hands, with onset with moving a file cabinet 
a week earlier.  The treating practitioner provided 
medication for finger pain.  In January 2001, the Veteran was 
seen following sudden onset of left thumb pain.  She also 
reported pain in the right index finger.  Tinel's sign was 
positive in the left wrist.  The treating practitioner found 
that the left wrist and hand symptoms were consistent with 
both carpal tunnel syndrome and de Quervain's tenosynovitis.  
The Veteran received a splint, and underwent occupational 
therapy.  Reduction in symptoms was noted in April 2001.

Service outpatient treatment notes from March 2002 and May 
2002 show that the Veteran reported numbness and tingling in 
her fingers and in her left hand.  She received splints and 
had occupational therapy for bilateral carpal tunnel 
syndrome.  In August 2002, she reported pain and swelling in 
her right thumb and middle finger.  The treating practitioner 
listed a diagnosis of carpal tunnel syndrome.  In September 
2002, the Veteran reported pain in her right middle finger.


The Veteran described her claimed carpal tunnel syndrome in a 
VA general medical examination and a VA neurological 
examination, both performed in March 2003.  She reported a 
history of numbness in her hands and fingers, with occasional 
swelling and stiffness of the fingers of the right hand.  
She indicated that it had been suspected that she had carpal 
tunnel syndrome.  She described pain and tenderness along the 
radial aspect of her left thumb, and polyarthralgia, 
coldness, and tingling in the fingers of her right hand.  She 
reported that she wore splints on both wrists.  She stated 
that she had never undergone electrodiagnostic studies to 
determine whether she had carpal tunnel syndrome.  The 
examiner reported that sensory examination was normal, with 
no evidence of decrease in sensation in a median distribution 
in either hand.  There was no Tinel's sign with percussion 
over the median nerves at either wrist.  Nerve conduction 
velocity (NCV) testing was normal, with no evidence to 
support a diagnosis of carpal tunnel syndrome.  The examiner 
stated the opinion that the Veteran did not have carpal 
tunnel syndrome.

In April 2004, the Veteran was evaluated by private 
neurosurgeon J. J. M., M.D.  She reported neck pain, and 
numbness and tingling radiating into her left arm, hand, and 
fingers.  Dr. M. wrote that he suspected that the Veteran 
might have a left carpal tunnel syndrome.  He referred her 
for testing.  Private neurologist M. A. F., M.D., performed 
electromyograph (EMG) and NCV testing.  The Veteran reported 
episodic hand tingling, more in the left than in the right, 
and hand numbness at night and with driving.  Based upon the 
test results, Dr. F. concluded that the Veteran had bilateral 
median neuropathies.  He stated that the neuropathies were 
demyelinating, involved the sensory nerve fibers, and were 
located at or distal to the wrists, "e.g., carpal tunnel 
syndrome."  He reported that electrically, the process was 
mild in degree.  He stated that the testing did not show 
cervical spine findings that explained the fifth digit 
numbness, and that the numbness might be related to the 
carpal tunnel syndrome.  After receiving Dr. F.'s report, 
Dr. M. informed the Veteran that the electrical studies 
supported a diagnosis of carpal tunnel syndrome.

In January 2006, the Veteran had a hearing before a decision 
review officer at the RO.  The Veteran reported that during 
service she began to have pain in her fingers.  She stated 
that she was diagnosed with carpal tunnel syndrome while she 
was in service.  She indicated that she continued to have 
chronic pain in her right thumb, and pain in her hands with 
prolonged typing.

In July 2007, the Veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The Veteran 
reported that she began to have the symptoms of carpal tunnel 
syndrome during service, in 2000.  She stated that the 
symptoms had continued, and had been diagnosed as carpal 
tunnel syndrome.

In December 2007, the Board remanded the carpal tunnel 
syndrome claim for a VA neurological examination, with a 
diagnosis as to whether the Veteran has carpal tunnel 
syndrome, and an opinion as to whether any current carpal 
tunnel syndrome is related to carpal tunnel syndrome 
diagnosed during service.

On VA neurological examination in November 2008, the Veteran 
reported intermittent tingling and numbness in her hands and 
fingers, ongoing since 2001.  On examination, Tinel's and 
Phalen's tests were negative bilaterally.  Strength, 
sensation, and motion of the hands and fingers were normal.  
The thumbs and fingers were not tender.  The Veteran was 
referred for EMG and NCV testing, which showed no evidence of 
carpal tunnel syndrome.  W. J. E., M.D., the neurologist who 
reported the test results, stated that based upon the 
Veteran's complaints of hand numbness, a very mild carpal 
tunnel syndrome remained possible.  Dr. E. recommended 
follow-up testing if symptoms persisted.  H. G., M.D., the VA 
neurologist who examined the Veteran, found that there were 
subjective complaints of bilateral carpal tunnel syndrome, 
but no objective evidence.  Dr. G. noted that other 
practitioners had diagnosed carpal tunnel syndrome, but also 
noted the lack of evidence of carpal tunnel syndrome on 
testing in 2003 and 2008.  Dr. G. concluded that it was less 
likely than not that the Veteran could be clinically 
diagnosed with carpal tunnel syndrome in 2008.

In December 2004, the Veteran sought service connection for 
neck pain.  In a January 2007 decision, the RO granted 
service connection for a cervical spine disability, described 
as traumatic arthritis, with central disc protrusion at C3-C4 
and C4-C5, and mild spinal stenosis.

The test results and health care provider opinions provide 
conflicting evidence as to whether the Veteran has carpal 
tunnel syndrome.  Test results have been positive on one 
occasion and negative on two.  The testing neurologist in 
2008, however, stated that carpal tunnel syndrome was 
possible despite negative test results at that time.  The 
Veteran reported numbness and tingling in her hands and 
fingers during the later years of her service, and has 
continued to report those symptoms since service.  
Considering her reports during and after service regarding 
symptoms, and the mixed evidence as to diagnosis, the 
evidence for and against service connection for bilateral 
carpal tunnel syndrome is approximately balanced.  Giving the 
benefit of the doubt to the Veteran, the Board grants the 
claim.

Left Leg Neurological Disorder

Service connection has been established for residuals of a 
left ankle fracture.  In the Veteran's January 2003 claim, in 
addition to the left ankle disability, she also sought 
service connection for "complex regional pain."  She has 
explained that this claim refers to symptoms of numbness, 
tingling, and hypersensitivity in the left lower leg, ankle, 
and foot, that began during service and continued after 
service.  In addressing those symptoms, physicians have used 
the terms RSD and CRPS interchangeably.

The Veteran's service treatment records show that she 
sustained a fracture of her left ankle in 1991.  The Veteran 
had renewed left ankle pain beginning in 1999.  She underwent 
an arthroscopy of that ankle, with removal of scar tissue, in 
February 2000.  After that surgery, she was found to have a 
staphylococcus aureus infection.  She had another arthroscopy 
in April 2000 to address a possible septic joint.  After the 
April 2000 surgery, she developed symptoms of pain, 
hypersensitivity, and tingling in the left ankle.  Treating 
practitioners diagnosed possible RSD.  The Veteran received 
sympathetic block injections and a cortisone injection in her 
ankle.  A June 2000 bone scan was not suggestive of RSD.

In August 2000, a treating rheumatologist stated that the 
history of the ankle and foot symptoms was confusing.  The 
rheumatologist expressed uncertainty that the joint had been 
septic, stated the impression that the symptoms were not 
consistent with RSD, and found that it was likely that the 
symptoms were secondary to derangement residual to the ankle 
fracture.  In February 2001, that rheumatologist opined that 
numbness of an area of the Veteran's left foot might be due 
to a small nerve injury from arthroscopy.

From March 2001 through her separation from service in 
December 2002, the Veteran was on a limited duty profile due 
to RSD of the left lower extremity.  In August 2001, a 
treating physician noted that the Veteran had left leg pain 
and carried a diagnosis of CRPS.  In September 2001, a 
treating neurologist listed a diagnosis of RSD.  In 
outpatient treatment in 2001 and 2002, the Veteran continued 
to report pain, tingling, numbness, and hypersensitivity in 
her left lower leg, ankle, and foot.

In VA general medical and neurological examinations in March 
2003, the Veteran reported numbness, tingling, and burning in 
her left leg since 2000.  She indicated physicians had 
diagnosed the symptoms as CRPS, and that she took daily 
medication for that disorder.  The examining neurologist did 
not observe any of the hallmarks to support a diagnosis of 
CRPS.  The examiner reviewed the Veteran's claims file, and 
found that there had been considerable difference of opinion 
regarding the diagnosis of CRPS.  The examiner indicated that 
she was unable to find objective evidence supporting a 
diagnosis of CRPS.

Since retirement from service, the Veteran has received 
medical treatment primarily at Keesler Air Force Base.  In 
October 2003, she reported ongoing pain, numbness, and 
tingling in her left ankle.  The treating physician indicated 
that it was difficult to determine whether the left ankle 
disorder was RSD or neuropathic pain.

In a December 2004 statement, the Veteran reported that her 
left leg and ankle continued to have tingling, numbness, and 
episodes of hypersensitivity.  She asserted that she had an 
ongoing disorder, regardless of whether it was diagnosed as 
CRPS, RSD, or nerve damage.

In the January 2006 RO hearing, the Veteran reported that, 
following left ankle surgeries during service, she began to 
have numbness in her left ankle and lower leg.  She stated 
that the leg and ankle continued to have numbness, swelling, 
and sensitivity to touch.  She indicated that some physicians 
had attributed the symptoms as due to RSD, and others to 
nerve damage.  She reported that she was on medication for 
the disorder.

Outpatient treatment notes from Keesler show reports of 
ongoing pain, numbness, and tingling in the Veteran's left 
ankle.  In July 2007, NCV studies of the Veteran's left ankle 
and leg were normal.

In the July 2007 videoconference hearing, the Veteran 
reported that she developed a burning sensation, sensitivity, 
numbness, and tingling in her left ankle after the second 
ankle surgery in 2000.  She reported that physicians had 
diagnosed RSD, and that she had been on medication for that 
condition for seven years.

In December 2007, the Board remanded the left leg CRPS claim 
for additional development, including a VA examination, with 
clarification as to whether the Veteran has left leg CRPS.

On VA neurological examination in November 2008, the Veteran 
reported left leg and foot symptoms of numbness, tingling, 
and a burning sensation.  She reported that there symptoms 
had continued since 2001.  On examination, there was 
decreased vibration sensation on the lateral left ankle, and 
otherwise normal sensation.  Left leg and foot EMG and NCV 
studies showed evidence of a distal left peroneal neuropathy.  
Bone scans showed normal results, without evidence of active 
RSD/CRPS.  The examiner concluded that there was not evidence 
of active RSD/CRPS.  The examiner stated that the Veteran had 
left distal peroneal neuropathy that was at least as likely 
as not present since her military service.

The Veteran seeks service connection for a disorder 
manifested by numbness, tingling, and hypersensitivity in her 
left lower leg, ankle, and foot.  She reported those symptoms 
during service and has reported continuation of those 
symptoms since service.  Physicians have provided conflicting 
conclusions as to whether those symptoms support a diagnosis 
of RSD/CRPS.  During and since service, however, physicians 
have attributed the symptoms to nerve injury.  In 2008, EMG 
and NCV showed left distal peroneal neuropathy, and a VA 
neurologist who examined the Veteran concluded that it was at 
least as likely as not that the neuropathy had been present 
since the Veteran's service.  The record therefore supports 
service connection for distal peroneal neuropathy of the left 
lower extremity.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.

Entitlement to service connection for distal peroneal 
neuropathy of the left lower leg, ankle, and foot is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


